                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:17-CR-21 JCM (EJY)
                 8                                           Plaintiff(s),                   ORDER
                 9            v.
               10     SUSAN SIEGEL, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is defendant Susan M. Siegel’s motion to reduce her monthly
               14     restitution payments based on a change in her ability to pay. (ECF No. 481). The government
               15     does not oppose Siegel’s motion. (ECF No. 482).
               16            Susan Siegel pled guilty to conspiracy to commit wire fraud as part of her participation
               17     in a $3.3 million dollar telemarketing scheme that defrauded over 1,000 victims. (ECF Nos.
               18     444, 472 at 2). She was sentenced to three years of probation and ordered to pay $1,124,652
               19     in restitution, owed jointly and severally with 20 co-defendants, “at a rate of no less than ten
               20     (10%) percent of gross income subject to adjustment by the Court based on ability to pay.”
               21     (ECF No. 444). Siegel’s restitution obligation will continue for at least 20 years or until it is
               22     paid in full. 18 U.S.C. § 3613(b).
               23            Siegel claims that Probation temporarily allowed her to pay 5% of her monthly income
               24     toward restitution this past six months. (ECF No. 481 at 1). She now asks the court to
               25     permanently reduce her monthly restitution payments to 5% of her monthly income. (Id.).
               26     The court previously reduced Siegel’s payments to a nominal $50 per month in September
               27     2019 which the government did not oppose. (ECF No. 457; ECF No. 472 at 7).
               28

James C. Mahan
U.S. District Judge
                1            After considering a subset of the 18 U.S.C. § 3553(a) sentencing factors, the court can
                2     modify a defendant’s supervised release conditions at any time. 18 U.S.C. § 3583(e)(2). The
                3     subset of factors include: (1) the nature and circumstances of the offense and the history and
                4     characteristics of the defendant, (2) the need for deterrence, (3) the need to protect the public,
                5     (4) the need to provide the defendant with educational training or medical care, and (5) any
                6     pertinent Sentencing Commission policy statements. 18 U.S.C. § 3583(e).
                7            As to restitution, defendants may be ordered to make only nominal periodic restitution
                8     payments if the court determines “from facts on the record that the economic circumstances of
                9     the defendant do not allow the payment of any amount of a restitution order, and do not allow
              10      for the payment of the full amount of a restitution order in the foreseeable future under any
              11      reasonable schedule of payments.” 18 U.S.C. § 3664(f)(3)(B).
              12             The court first adopts its findings from the last time it modified Siegel’s restitution
              13      payment schedule (ECF No. 457) and finds that Siegel’s economic circumstances have
              14      worsened. Her Social Security benefits have since increased to $1,755 but her monthly job
              15      income is now only $527 as she has foregone full-time work to begin chemotherapy for
              16      squamous cancer. (ECF No. 481 at 3). The interests of justice require an adjustment to
              17      Siegel’s restitution payment schedule. 18 U.S.C. § 3664(k).
              18             Accordingly,
              19             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Siegel’s motion to
              20      reduce her monthly restitution payments (ECF No. 481) be, and the same hereby is,
              21      GRANTED. Siegel’s monthly restitution payment shall be REDUCED to 5% of her monthly
              22      gross income.
              23             DATED July 2, 2021.
              24                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
